Citation Nr: 1620260	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hypertension, rated as 10 percent disabling prior to March 26, 2015 and 20 percent disabling thereafter.  

2.  Entitlement to an increased rating for residuals Raynaud's syndrome, right foot due to frozen feet and hand by history, rated as 20 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter.  
 
3.  Entitlement to an increased rating for residuals Raynaud's syndrome, left foot due to frozen feet and hand by history, rated as 20 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter.  
 
4.  Entitlement to an increased rating for residuals Raynaud's syndrome, right hand due to frozen feet and hand by history, rated as 10 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter.  
 
5.  Entitlement to an increased rating for residuals Raynaud's syndrome, left hand due to frozen feet and hand by history, rated as 10 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A Board hearing at the local RO was held in January 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a June 2007 rating decision, the RO granted a 10 percent rating for Raynaud's syndrome for feet and hands, effective June 23 2006, the date of claim for an increase.  Subsequently, in an April 2009 rating decision, the RO granted an increased rating of 20 percent, separately, for each foot affected by Raynaud's syndrome, a rating of 10 percent, separately, for each hand affected by Raynaud's syndrome, and a rating of 10 percent for hypertension, all effective June 23, 2006. 

Nevertheless, as the Veteran had not been awarded the highest possible evaluations at that time and he was presumed to be seeking the maximum possible evaluations, the Board found that these issues remained on appeal and remanded the case for further development in November 2011.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In its prior remand, the Board also determined that the issue of entitlement to a total disability based on individual unemployability (TDIU) has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and also remanded this issue for development.  However, in a June 2015 rating decision, the RO awarded a TDIU, effective April 1, 2009, the date after the Veteran's last date of employment.  As this was a full grant of the benefit sought on appeal, this matter is no longer in appellate status.  

In the June 2015 decision, the RO also increased the hypertension rating to 20 percent, effective March 26, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.   

The Board further notes that the RO in the June 2015 granted a 30 percent disability rating each for Raynaud's syndrome of the right and left feet and right and left hands, all effective March 26, 2015.  The RO noted that this was the maximum schedular rating allowed under 38 C.F.R. § 4.110, Diagnostic Code 7122 for cold injury residuals.  As such, the RO determined that this was a full grant of the benefit sought on appeal.  Nevertheless, although the RO indicated that these issues were no longer on appeal as the maximum scheduler disability rating has been awarded, the maximum scheduler disability rating was not awarded throughout the course of the appeal period from the date of claim, June 23, 2006, and the RO never considered whether extraschedular consideration was warranted.  Thus, these matters are still on appeal and, in turn, have been characterized as set forth on the front page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking an increased rating for his service-connected hypertension.  The Veteran was most recently afforded a VA examination on March 26, 2015.  The Veteran reported being treated at Kaiser with low sodium diet and exercise.  He exercised 4-5 days a week, 45 minutes to an hour.  There was no history of strokes,   heart attacks or hypertension retinopathy.  He also denied chest pain, dyspnea or shortness of breath.   The examiner noted that the Veteran had a history of diastolic blood pressure elevation to predominately 100 or more.  The examiner observed that the Veteran had documented stage II hypertension with systolic pressure greater or equal to 160 and diastolic pressure greater or equal to 100 treated only with diet and exercise.  On examination, blood pressure readings were 173/110, 144/110 and 177/ 118.  The average reading was 164/112.  The examiner also noted that the Veteran had stage III chronic kidney disease associated with his hypertension.  The examiner found that the Veteran's hypertension impacted his ability to work because the Veteran's stage II hypertension was uncontrolled on diet and exercise.  His elevated blood pressure with evidence of stage III chronic kidney disease impacted his ability to do any strenuous activity or activity which caused anxiety or stress that could raise his blood pressure higher, increasing the possible complication of stroke or heart attack.  

Unfortunately, while noting that the Veteran had stage III chronic kidney disease, this examination report does not address the severity of the Veteran's associated stage III chronic kidney disease.  Significantly, a February 2014 private clinical record showed an assessment of hypertensive chronic kidney disease with dialysis.  As such, given that the rating criteria for renal dysfunction under 38 C.F.R. § 4.115a also contemplates the rating criteria for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, the March 2015 VA examination is not sufficient for rating purposes and this matter must be returned to afford the Veteran another VA examination.  

Moreover, as the Board discussed above, despite the AOJ's determination, the issues of entitlement to an increased rating for residuals Raynaud's syndrome, right foot due to frozen feet and hand by history, rated as 20 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter, entitlement to an increased rating for residuals Raynaud's syndrome, left foot due to frozen feet and hand by history, rated as 20 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter, entitlement to an increased rating for residuals Raynaud's syndrome, right hand due to frozen feet and hand by history, rated as 10 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter, and entitlement to an increased rating for residuals Raynaud's syndrome, left hand due to frozen feet and hand by history, rated as 10 percent disabling prior to March 26, 2015 and 30 percent disabling thereafter are still on appeal.  As such, in order to avoid any prejudice to the Veteran and to comply with the Board's prior remand, these matters must be returned to the AOJ for consideration and issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Lastly, it appears that the Veteran has received treatment for his disabilities through Kaiser as well as at the VA Medical Center (VAMC) in Sepulveda, California.  VBMS includes records dated to February 2014 from Kaiser.  However, there appears to be gaps in the record.  Further, the Veteran's Virtual VA record includes VA treatment records dated to May 2015.  In light of the need to remand for other matters, the Board finds that efforts should be made to ensure that all pertinent VA and any additional private medical records have been associated with the Veteran's record.  In this regard, VA treatment records dated from May 2015 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any additional private treatment records should also be obtained, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issues on appeal, to specifically include any additional treatment records from Kaiser.  The AOJ should also obtain any VA treatment records dated from May 2015 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to assess the severity of his hypertension with associated stage III chronic kidney disease.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report clinical findings allowing for application of the applicable rating criteria or renal dysfunction.  The examiner should specifically indicate whether the albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension productive of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; or whether the Veteran has more severe renal dysfunction. 

The examiner should also indicate whether, during the period on appeal, the record reflects any change in the severity of the Veteran's hypertension with chronic kidney disease; and, if so, the approximate date(s) of the change and the severity of the disability on each date.

The examiner must provide a rationale for any opinion proffered. 

3.  Thereafter, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



